                     3:19-cv-03041-RM-EIL # 33   Page 1 of 17
                                                                                    E-FILED
                                                          Monday, 19 April, 2021 11:12:15 AM
                                                               Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


CENTRAL LABORERS PENSION FUND,                   )
NORTHERN ILLINOIS & IOWA LABORERS’               )
HEALTH AND WELFARE TRUST FUND,                   )
NORTHERN ILLINOIS ANNUITY FUND,                  )
ILLINOIS LABORERS’ AND CONTRACTORS               )
JOINT APPRENTICESHIP AND TRAINING                )
FUND, NORTH CENTRAL ILLINOIS                     )
LABORERS’ DISTRICT COUNCIL,                      )
LABORERS-EMPLOYERS COOPERATION                   )
AND EDUCATION TRUST, GPLDC                       )
LABORERS-EMPLOYERS COOPERATION                   )
EDUCATION TRUST, LIUNA NATIONAL                  )
HEALTH & SAFETY FUND, MIDWEST                    )
REGION LABORERS-EMPLOYERS                        )
COOPERATION EDUCATION TRUST, QUAD                )
CITIES FOUNDATION FOR FAIR                       )
CONTRACTING TRUST, MIDWEST REGION                )
FOUNDATION FOR FAIR CONTRACTING,                 )
DRUG TESTING FUND, GREAT PLAINS                  )
VACATION FUND, LABORERS’ OF ILLINOIS             )
VACATION FUND, LABORERS’ LOCAL #309              )
POLITICAL ACTION COMMITTEE,                      )
LABORERS’ LOCAL #309 BUILDING FUND,              )
and LABORERS’ LOCAL #309,                        )
                                                 )
     Plaintiffs,                                 )
                                                 )
v.                                               )        Case No. 19-3041
                                                 )
TAYLOR RIDGE PAVING &                            )
CONSTRUCTION COMPANY,                            )
                                                 )
     Defendant.                                  )



                                       1
                      3:19-cv-03041-RM-EIL # 33      Page 2 of 17




                                      OPINION

RICHARD MILLS, United States District Judge:

       Defendant moves to dismiss the Plaintiffs’ second amended complaint for

failure to state a claim.

                                 I.    BACKGROUND

       In their second amended complaint, the Plaintiffs seek the entry of Judgment

in their favor and against Defendant Taylor Ridge Paving & Construction Co., as

to liability for fringe benefit contributions, check-offs, liquidated damages, interest,

audit costs, attorney’s fees, court costs and applicable statutory remedies, pursuant

to 29 U.S.C. § 1132(g)(2) and the Plaintiffs’ Trust Agreements, owed to Plaintiffs

for the time period of January 23, 2012 through March 15, 2020, as determined by

a payroll compliance audit or otherwise.

       The Plaintiffs further seek an Order directing that Defendant provide and/or

make available to Plaintiffs or their auditor all of the Defendant’s payroll and other

business records for the time period of January 1, 2016 through March 15, 2020.

       The Plaintiffs also seek leave to file supplemental proofs establishing the

judgment sum for contributions determined to be due and owing for the applicable

time period, in addition to other damages, costs and fees.

       In support of its motion to dismiss, the Defendant states that it terminated all

collective bargaining agreements in a letter dated October 1, 2015. The Parties


                                           2
                     3:19-cv-03041-RM-EIL # 33     Page 3 of 17




dispute the legal effect of a Memorandum of Agreement signed by Local 309 and

the Great Plains District Council with the Defendant. The Defendant alleges it sent

two letters terminating contracts, on October 30, 2013 (terminating “any”

agreement), and another on January 23, 2014, to terminate the Memorandum of

Agreement.

      The Defendant also contends that any alleged collective bargaining

agreements likely contain grievance-arbitration provisions for resolution of

disputes, as do the 2008-2012 and 2013-2015 Local 309 Quad City Heavy

Highway Agreements.

      The Plaintiffs allege the Defendant’s motion includes unsupported,

undeveloped arguments that ignore the allegations of the Second Amended

Complaint and exhibits thereto. Moreover, it ignores well-settled law regarding

jurisdiction and that benefit plans are not required to pursue labor law remedies for

delinquent contributions under ERISA.

                             II. LEGAL STANDARD

      At this stage, the Court accepts as true all of the facts alleged in the

complaint and draws all reasonable inferences therefrom. See Virnich v. Vorwald,

664 F.3d 206, 212 (7th Cir. 2011). “[A] complaint must provide a short and plain

statement of the claim showing that the pleader is entitled to relief, which is

sufficient to provide the defendant with fair notice of the claim and its basis.”


                                         3
                     3:19-cv-03041-RM-EIL # 33      Page 4 of 17




Maddox v. Love, 655 F.3d 709, 718 (7th Cir. 2011) (internal quotation marks

omitted). Courts must consider whether the complaint states a “plausible” claim

for relief. See id. The complaint must do more than assert a right to relief that is

“speculative.” See id. However, the claim need not be probable: “a well-pleaded

complaint may proceed even if . . . actual proof of those facts is improbable, and . .

. a recovery is very remote and unlikely.” See Independent Trust Corp. v. Stewart

Information Services Corp., 665 F.3d 930, 935 (7th Cir. 2012) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “To meet this plausibility

standard, the complaint must supply ‘enough fact to raise a reasonable expectation

that discovery will reveal evidence’ supporting the plaintiff’s allegations.” Id.

                                  II.   DISCUSSION

      Jurisdiction of the Court

      The Defendant first alleges the Court lacks jurisdiction under Section 301 of

the Labor-Management Relations Act (“LMRA”), 29 U.S.C. § 185, and Section

515 of ERISA, 29 U.S.C. § 1145. Some of the Plaintiffs have no standing to sue

under ERISA as they are not a “participant, beneficiary, or fiduciary” designated to

sue a plan under ERISA. The Defendant asserts the conclusory statement that six

Plaintiffs are employee benefit plans and the remainder are “either labor

organizations or labor management committees” is not enough to establish

jurisdiction.


                                          4
                    3:19-cv-03041-RM-EIL # 33     Page 5 of 17




      The Defendant relies in part on Franchise Tax Bd. v. Construction Laborers

Vacation Trust, 463 U.S. 1 (1983), which pertains to the validity of state

regulations despite possibly conflicting federal law such as ERISA. See id. at 21.

The validity of state tax levies against funds held in trust under an ERISA-covered

employee benefit plan, see id., at 27-28, is not particularly pertinent based on the

allegations of this case, which concern six employee benefit plans along with a

number of labor organizations or labor management organizations.

      The Plaintiffs note that Defendant’s Counsel has unsuccessfully raised the

same jurisdictional argument previously in cases within this district. In NECA-

IBEW Pension Trust Fund, et al. v. Bays Electric, Inc., 894 F. Supp.2d 1071 (C.D.

Ill. 2012), former United States District Judge Michael P. McCuskey concluded

that a breach of contract between a union and an employer is actionable under

section 301 of the LMRA and ERISA. See id at 1082-83.

      Similarly, in Central Laborers’ Pension Fund, et al. v. Parkland

Environmental Group, 2013 WL 5658842 (C.D. Ill. 2013), United States District

Judge Sue E. Myerscough noted that under well-established Seventh Circuit

authority, “a multiemployer plan may sue as a fiduciary under 29 U.S.C. §

1132(e).” See id. at *3. Additionally, the Court has jurisdiction over “suits to

enforce pension rights obtained under a collective bargaining Agreement [that]




                                         5
                    3:19-cv-03041-RM-EIL # 33      Page 6 of 17




may be brought under ERISA, 29 U.S.C. § 1132, or under § 301 of the LMRA, 29

U.S.C. § 185.” Id. at *4

      The Court concludes that Plaintiffs have plausibly alleged that the benefit

plans may sue under both ERISA and the LMRA. The Plaintiffs who are labor

organizations and/or labor management organizations may sue under § 185 of the

LMRA.

                                        (1)

      Plaintiff Local 309 charged the Defendant with a labor law violation. The

Defendant alleges the National Labor Relations Board’s (NLRB) statutory

authority determines whether an employer’s refusal to bargain with the union

violates Section 8(a)(5) of the LMRA, 29 U.S.C. § 158(a)(5). The Defendant

claims the NLRB’s scrutiny applied no “ordinary contract principles.”

      The Defendant states that the NLRB Decision acknowledges that it

terminated the Memorandum of Agreement by written notice no later than January

23, 2014, but viewed the notice too late to prevent application of the Laborers’ 309

2013-2015 Quad City CBA under Section 8(a)(5), which Defendant says the

Plaintiffs’ second amended complaint does not discuss. The Defendant further

asserts that Section 8(f) labor agreements are properly terminated by employer

letters in precisely that manner and that no magic words are required.




                                         6
                     3:19-cv-03041-RM-EIL # 33    Page 7 of 17




      The Defendant claims that the NLRB applied the Memorandum of

Agreement to cover only the one agreement reached by Local 309 since it was the

only “Local Union” signatory to the Memorandum of Agreement with Defendant.

Moreover, the Plaintiffs are too late under Section 301 to enforce the

Memorandum of Agreement to audit expired contracts five years after notice of the

NLRB ALJ Decision in 2015. Any grievance should have been filed within six

months.

      The Defendant alleges its agreement with Local 309 covers disputes such as

this. Section 2 provides for matters not settled in Section 1 to be referred “to a

Grievance Committee” and is “final and binding and conclusive upon all parties”

under Section 5. The Defendant asserts the second amended complaint does not

overcome these defects and should be dismissed.

      However, there is at least a factual dispute as to whether the Defendant

properly terminated the Memorandum of Agreement or the Local 309 Agreement

through December 31, 2015. The NLRB found that Defendant’s communications

were insufficient to provide notice that it was terminating or repudiating the

Agreements.      Accordingly, the Defendant’s argument regarding termination is

without merit.

                                       (2)




                                        7
                    3:19-cv-03041-RM-EIL # 33     Page 8 of 17




      The Defendant further claims the second amended complaint is subject to

dismissal because the Plaintiffs failed to exhaust the mandatory grievance-

arbitration provisions in all purported agreements. The Plaintiffs are seeking to

enforce collective bargaining agreements not signed by the Defendant. Moreover,

sixteen agreements described in the second amended complaint are not alleged to

be signed by Plaintiff Laborers’ Local 309 or the Defendant.

      The Defendant alleges that, to assert jurisdiction under both Section 301 and

statutory labor law, the Plaintiffs must employ the grievance procedure in the

collective bargaining agreements as a condition precedent to establishing a

contractual violation in this Court.     Section 301 jurisdiction requires strict

compliance with the dispute resolution terms established in the bargaining

agreement to avoid dismissal.

      The Defendant claims that the Federal Arbitration Act, 9 U.S.C. § 9 requires

the same process.

      The Court concludes, however, that Plaintiffs were not required to exhaust

mandatory grievance-arbitration provisions. See Parkland, 2013 WL 565882, at

*5. This Court determined:

      Defendant has not shown that the NLRB or any other adjudicative
      body found that Plaintiffs or the Union repudiated the Agreement.
      Furthermore, Defendant has not shown that the six-month statute
      of limitations under section 10(b) of the NLRA is applicable to this
      case. Section 10(b) governs “unfair labor practices which include, inter
      alia, preventing an employee from participating in a labor organization or
                                        8
                        3:19-cv-03041-RM-EIL # 33   Page 9 of 17




      forming a labor organization, refusing to bargain collectively with an
      employee’s representative, and agreeing to boycott an employer.”

Id. (quoting NECA-IBEW Pension Trust Fund v. Bays. Co., LLC, 2010 WL

1416879, at *2 (C.D. Ill. Apr. 1, 2010)). The Court further concluded that “[a]

collection action brought by pension and welfare funds to collect allegedly

delinquent contributions under ERISA and the LMRA does not relate to unfair

labor practices.” Id.

      As the Plaintiffs allege, this is a debt collection suit in that they seek to

collect past due contributions, dues and assessments, which is not implicated by

the NLRA.     There is at least a factual question as to whether the collective

bargaining agreements between the local unions and area-wide associations that

are part of the Memorandum of Agreement explicitly excluded payment of wages,

assessments or fringe benefits from being subject to the arbitration proceedings. A

party has no duty to arbitrate issues which it has not contractually agreed to

arbitrate. See John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 547 (1964).

      Accordingly, the motion to dismiss is without merit to the extent that

Defendant argues that Plaintiffs failed to exhaust the mandatory grievance-

arbitration provisions in the Agreements.

                                         (3)




                                            9
                    3:19-cv-03041-RM-EIL # 33    Page 10 of 17




        The Defendant further asserts that the second amended complaint provides

insufficient facts to show compliance with contract terms required by federal labor

law. Several of the purported agreements include hundreds of deleted pages.

        The Defendant claims that ERISA and Section 302 of the LMRA each

require a “written agreement with the employer.” Section 302(c)(5) requires it

under criminal penalties and ERISA Section 515 recognizes a delinquent

contribution cannot be “inconsistent” with another law such as Sections 301 or

302(c)(5). See Central States, Southeast and Southwest Areas Pension Fund v.

Hartlage Truck Service, Inc., 991 F.2d 1357, 1360 (7th Cir. 1993).

        The Defendant contends, therefore, that the Funds cannot demand an audit

and money under Sections 301 or 302(c)(5) if an agreement is not in effect. It

asserts the Plaintiffs do not allege they possess an independent participation

agreement from the Defendant.

        In the second amended complaint, the Plaintiffs allege that Defendant was

bound to the Memorandum of Agreement with the Great Plains District Council,

the locals named in the Memorandum of Agreement, as well as the two agreements

with Local 309. The Plaintiffs further allege the NLRB ruled that Defendant

remained bound to these agreements as of the date of its decision in December

2017.




                                        10
                   3:19-cv-03041-RM-EIL # 33     Page 11 of 17




      Upon accepting the allegations of the complaint as true, the Court concludes

that Plaintiffs at this stage have provided sufficient notice of their claims under

ERISA and the LMRA.

                                        (4)

      The Defendant next alleges that ERISA Section 515 provides no jurisdiction

for an audit. Section 515, entitled “Delinquent Contributions,” is a vehicle for

funds to compel employer contributions that have already arose, but have not been

paid. The Defendant claims there are no allegations regarding whether the Funds

cover its non-union employees.

      The Defendant further asserts the remaining Plaintiffs not covered by

ERISA do not have standing under Section 515 because they are not a covered

“plan” within the definition of 29 U.S.C. § 1002(3) (defining “plan” as a pension

or health & welfare plan) and are not fiduciaries within the meaning of 29 U.S.C.

§§ 1002(21)(A) & 1132(a)(1).      There are no such allegations in the Second

Amended Complaint.

      The Defendant contends there is no allegation it had an agreement with any

Local Union except Laborers Local 309 for which payments allegedly accrued but

were not paid. This is important because the Memorandum of Agreement only

applies to agreements in which a Local Union agreed with an employer. The

Defendant claims that agreeing to the Memorandum of Agreement does not


                                        11
                    3:19-cv-03041-RM-EIL # 33     Page 12 of 17




compel a signing employer to recognize all bargaining units within the geographic

jurisdiction of all local unions, but only the “Local Union” with which it contracts.

The Defendant states it entered into an agreement only with Local 309 and did not

sign an agreement with any other Local Union or with a different bargaining unit

“already recognized by the Local Union.”

      The Defendant alleges the above limitation is significant because neither

Section 301 nor Section 315 apply to the Plaintiffs’ request to audit agreements.

The language of the Memorandum of Agreement confers no power to audit on

behalf of entities unrelated to the Local 309 agreement.

      In the second amended complaint the Plaintiffs allege that, pursuant to the

Memorandum of Agreement, the Defendant agreed to be bound to the Trust

Agreements of: the Central Laborers’ Pension Fund; the North Central Illinois

Laborers’ Health & Welfare Fund; the Illinois Laborers’ and Contractors’ Training

Trust Fund; the Northern Illinois & Iowa Laborers’ Health & Welfare Trust Fund;

the Central Laborers’ Annuity Fund; the Northern Illinois Annuity Fund; the Great

Plains Laborers’ Annuity Fund; the Laborers’ of Illinois Vacation Fund; the North

Central Illinois Laborers’ District Council Laborers-Employers Cooperation &

Education Trust; the Midwest Region Foundation for Fair Contracting; the

Midwest Region Organizing Committee; and the Laborers’ Political League.




                                         12
                     3:19-cv-03041-RM-EIL # 33     Page 13 of 17




        The complaint further alleges that, pursuant to the Trust Agreements

referenced in the Memorandum of Agreement, the Trustees have the right to audit

and examine the books and records of the Defendant to determine if Defendant has

reported properly the hours worked by employees.

        Additionally, an exhibit to the second amended complaint is the Trust

Agreement for the Central Laborers’ Pension Fund, which authorizes the Trustees

to conduct an audit in order to determine the accuracy of the contributions to the

Fund.

        To the extent that Defendant is asserting that the non-ERISA Plaintiffs have

no standing under Section 515 given they are not a covered “plan” as defined in

ERISA, 29 U.S.C. § 1002(3), and the “fund Plaintiffs have no standing under

Section 515 to assert claims for entities other than themselves,” the Plaintiffs have

the right to seek relief under the LMRA and Plaintiffs have indicated this intent in

paragraphs 1 and 3 of the second amended complaint.

        When the allegations of the complaint are accepted as true, the Plaintiffs

have plausibly alleged the right to an audit pursuant to the Trust Agreements.

                                         (5)

        The Defendant next contends that the Memorandum of Agreement is an

unenforceable illusory contract that Plaintiffs’ allegations fail to sustain. The

second amended complaint does not allege how the specific Employer associations


                                         13
                     3:19-cv-03041-RM-EIL # 33        Page 14 of 17




referenced in the Memorandum of Agreement resulted in agreements alleged to be

the ones to which it refers.

      However, the Defendant does not specify how the Memorandum of

Agreement is illusory and unenforceable. Accordingly, the Court finds no merit to

Defendant’s assertion.

      The Defendant further claims that the second amended complaint cites

numerous exhibits without providing complete documents. All but two of the

eighteen purported CBA’s that are submitted with the operative complaint contain

missing pages. The Defendant alleges this makes it impossible to determine how

Local 309 could allege a violation of Section 301 when the grievance-arbitration

procedure was not invoked. This would result in the Court having to determine

various contract disputes instead of an arbitrator.

      However, the Defendant acknowledges that Plaintiffs’ counsel has provided

the full documents. This includes pages in the filed exhibits that show the labor

agreements exclude from arbitration the issues regarding non-payment of wages,

assessments or fringe benefits. Accordingly, the Plaintiffs at least have plausibly

alleged they were not required to invoke grievance-arbitration procedures to collect

contributions, dues or assessments.

      The Defendant contends the Plaintiffs failed to allege preconditions to

contract enforcement were met, which requires dismissal.              Additionally, the


                                          14
                    3:19-cv-03041-RM-EIL # 33       Page 15 of 17




Defendant alleges the Memorandum of Agreement claim violates traditional

contract principles by alleging facially illusory contracts. While it signed the

2008-2012 CBA with Local 309, the Defendant asserts the Plaintiffs use the

Memorandum of Agreement to extend Defendant’s obligations beyond January

2014 to all CBA’s to which Local 309 and/or the Great Plains District Council may

ever have been a party. According to the Defendant, the facts in the second

amended complaint do not support such an assertion when the Memorandum of

Agreement terminated in 2014. The Defendant contends the Plaintiffs’ assertions

otherwise violate traditional rules of contract termination.

      However, the Defendant has not specifically identified any defects in the

Memorandum of Agreement. Given that Plaintiffs have included as exhibits to the

second amended complaint all the collective bargaining agreements referenced in

Section 2 of the Memorandum of Agreement, the “secondary documents” are

“readily ascertainable.”

      The Defendant claims that the Memorandum of Agreement identifies only

potential agreements with employer associations and other entities with which the

Union might contract. There is no allegation that the Memorandum of Agreement

identifies a single secondary document by title, work jurisdiction, date of execution

and naming the unstated “other employer associations” for whom the Defendant is

liable. As the Plaintiffs note, however, all of the collective bargaining agreements


                                          15
                    3:19-cv-03041-RM-EIL # 33         Page 16 of 17




between the contractor associations referenced in Section 2 of the Memorandum of

Agreement have been included as exhibits to the second amended complaint.

These agreements were duly negotiated and executed by the associations and the

local unions. They are readily available for review for any contractor who adopts

the agreements through the Memorandum of Agreement.

      The Defendant further claims the Memorandum of Agreement points to no

location where a current or future CBA might be found, thereby rendering the

allegations ambiguous. Finally, the Defendant contends that Plaintiffs’ unilateral

interpretation of the Memorandum of Agreement is illusory because a party must

have a “right to reject” an agreement by terminating it.

      The named associations pertain to areas such as the Quad Cities, Peoria,

Tazewell County, McLean County, etc., and the area-wide agreements relate to the

areas in which the agreements operate.

      Upon accepting the allegations of the Plaintiffs second amended complaint

as true, the Court is unable to conclude that the agreements are illusory. Upon

considering the Defendant’s arguments, the Court concludes that Plaintiffs’

allegations are enough to assert a plausible claim.

      The Defendant’s motion to dismiss will be denied.

      Ergo, the Motion to Dismiss for Failure to State a Claim of Defendant

Taylor Ridge Paving & Construction Co. [d/e 30] is DENIED.


                                         16
                    3:19-cv-03041-RM-EIL # 33     Page 17 of 17




      This action is referred to United States Magistrate Judge Eric I. Long for

further proceedings related to discovery and entry of a scheduling order.

ENTER: April 15, 2021

      FOR THE COURT:
                                                   /s/ Richard Mills
                                                   Richard Mills
                                                   United States District Judge




                                         17
